DETAILED ACTION
The present application is a continuation of Application No. 15/616,815 (U.S. Patent 11,112,931), which is a continuation of Application No. 15/336,682 (now abandoned), which is a continuation of Application No. 14/614,708 (U.S. Patent 9,696,868), which is a continuation of Application No. 14/503,142 (U.S. Patent 9,304,654), which is a continuation of Application No. 12/751,879 (U.S. Patent 8,881,048), which is continuation of Application No. 11/531,676 (U.S. Patent 7,735,018), which claims priority from Provisional Application No. 60/717,019, filed on 09/13/2005. 

Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because the unlabeled rectangular boxes “718” and “720” in Figure 5A and “718” and “720,760” in Figure 5C should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 7,735,018 (hereinafter “Patent1”), in view of Holecek et al. U.S. Publication 2006/0161861 (hereinafter “Holecek”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent1,  in view of Holecek.  For example, please see an analysis of independent claim 1 of the Instant Application below.

Claim 13 (which includes the limitations of claims 1 and 12) of Patent1 teaches all of the limitations of claim 1 of the Instant Application except that the outputs are captured from applications (Patent 1 teaches that the outputs are captured from computing resources).  In the same field of endeavor, Holecek teaches the display of a plurality of outputs (Holecek: Figures 2A-2B) similar to that of Patent1.  In addition, Holecek also teaches that the outputs are from a plurality of applications (displaying a plurality of windows corresponding to opened application programs) (Holecek: paragraphs [0037]-[0039] and further shown in Figure 2A).  Since both Patent1 and Holecek teach the display of outputs, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to substitute the outputs captured from the computing resources of Patent1 with the outputs captured from the plurality of applications taught by Holecek, in order to achieve the predictable results of providing the user with the well-known feature of displaying information from a plurality of applications. 	

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 7,735,018 (hereinafter “Patent1”), in view of Holecek et al. U.S. Publication 2006/0161861 (hereinafter “Holecek”), as applied to claim 1 above, and further in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent1,  in view of Holecek, and further in view of Tsuda.  

	Patent1 in view of Holecek teaches all of the limitations of the Instant Application as applied to claim 1 above.  However, Patent1 in view of Holecek fails to explicitly teach wherein said interaction on said first image is with a portion of said first image that depicts a command icon, said command icon being one of (i) file, (ii) edit, (iii) view, (iv) insert, (v) format, and (iv) tools.   
In the same field of endeavor, Tsuda teaches displaying outputs within a 3D space (Tsuda: Figure 12A) similar to that of Patent1 in view of Holecek.  In addition, Tsuda also teaches wherein said interaction on said first image is with a portion of said first image that depicts a command icon, said command icon being one of (i) file, (ii) edit, (iii) view, (iv) insert, (v) format, and (iv) tools (as shown in Figures 12A-12C and 19A of Tsuda, the windows display conventional executable buttons such as file, edit, display and help).  
Menu icons such as file, edit, etc. are well known to one of ordinary skill in the computer arts.  Since both Patent1 in view of Holecek and Tsuda teach allowing the user to interact with applications displayed on a 3D space, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to substitute the interaction taught by Patent1 in view of Holecek with the interaction taught by Tsuda in order to achieve the predictable results of allowing the user to interact with well-known application menu icons such as file, edit, etc. 


Claims 1-7, 9-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,881,048 (hereinafter “Patent2”), in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent2,  in view of Tsuda.  For example, please see an analysis of independent claim 1 of the Instant Application below.

Claim 4 (which includes the limitations of claims 1 and 2) of Patent2 teaches all of the limitations of claim 1 of the Instant Application except identifying a location of said interaction on said first image; mapping said location of said interaction to a particular function; capturing a third output from said first application, said third output being said first output as modified by said particular function; generating a third image of at least a portion of said third output; and displaying said third image within said 3D space, said third image replacing said first image within said 3D space.  
In the same field of endeavor, Tsuda teaches displaying outputs within a 3D space (Tsuda: Figure 12A) similar to that of Patent2.  In addition, Tsuda also teaches receiving an interaction by said user on said first image (Figure 12B shows a display screen immediately after a window 5241 in Figure 12A has been selected by the input unit 5103; if the scroll button 5430 shown in Figure 19A is selected and dragged using the input unit 5103, a conventional scrolling operation is performed) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); identifying a location of said interaction on said first image (user selecting the scroll button 5430 displayed at the location shown in Figure 19) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); mapping said location of said interaction to a particular function (the scroll button 5430 displayed at the location shown in Figure 19 is mapped to the scroll function) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); capturing a third output from said first application, said third output being said first output as modified by said particular function (when the scroll function is executed, part of the area that was unreadable moves into a readable position as shown in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); generating a third image of at least a portion of said third output (part of the area that was unreadable moves into a readable position as shown in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); and displaying said third image within said 3D space, said third image replacing said first image within said 3D space (Figure 19B shows a display screen immediately after the scroll function has been performed; window 5241 now displays an image including content previously unreadable in Figure 19A, that have now moved into a readable position in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of allowing users to interact with an application taught by Patent2 to include the scroll mechanism taught by Tsuda.  One would have been motivated to make such a combination in order to allow the entire content of the display object to be viewable without requiring the window itself to be moved (Tsuda: column 23, lines 5-8).

Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,881,048 (hereinafter “Patent2”), in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”), as applied to claims 1 and 13 above, and further in view of O’Neill et al. U.S. Patent 5,621,906 (hereinafter O’Neill).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent2,  in view of Tsuda and further in view of O’Neill.

	Patent2 in view of Tsuda teaches all of the limitations of the Instant Application as applied to claims 1 and 13 above.  However, Patent2 in view of Tsuda fails to explicitly teach wherein said step of receiving said third input from said user further comprises allowing said user to interact with at least one navigation icon displayed within said 3D space.   
In the same field of endeavor, O’Neill teaches a graphical user interface that displays a plurality of images (O’Neill: Figure 4) similar to that of Patent2 in view of Tsuda.  In addition, O’Neill also teaches allowing said user to interact with at least one navigation icon displayed within said 3D space (navigation buttons 22-23 are provided for manipulation by the user to interact with the plurality of images shown in the 3D view of Figure 4) (O’Neill: column 4, lines 6-13).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input method for altering the user’s perspective taught by Patent2 in view of Tsuda to include the navigation icons taught by O’Neill.  One would have been motivated to make such a combination in order to utilize directional input means, which reduces the need for entering keyboard commands to control the review of displayed content, thereby benefitting individuals with physical handicaps (O’Neill: column 4, lines 50-58).


Claims 1-7, 9-10, 12-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,304,654 (hereinafter “Patent3”), in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent3,  in view of Tsuda.  For example, please see an analysis of independent claim 1 of the Instant Application below.

Claim 7 (which includes the limitations of claim 1) of Patent3 teaches all of the limitations of claim 1 of the Instant Application except identifying a location of said interaction on said first image; mapping said location of said interaction to a particular function; capturing a third output from said first application, said third output being said first output as modified by said particular function; generating a third image of at least a portion of said third output; and displaying said third image within said 3D space, said third image replacing said first image within said 3D space.  
In the same field of endeavor, Tsuda teaches displaying outputs within a 3D space (Tsuda: Figure 12A) similar to that of Patent3.  In addition, Tsuda also teaches receiving an interaction by said user on said first image (Figure 12B shows a display screen immediately after a window 5241 in Figure 12A has been selected by the input unit 5103; if the scroll button 5430 shown in Figure 19A is selected and dragged using the input unit 5103, a conventional scrolling operation is performed) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); identifying a location of said interaction on said first image (user selecting the scroll button 5430 displayed at the location shown in Figure 19) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); mapping said location of said interaction to a particular function (the scroll button 5430 displayed at the location shown in Figure 19 is mapped to the scroll function) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); capturing a third output from said first application, said third output being said first output as modified by said particular function (when the scroll function is executed, part of the area that was unreadable moves into a readable position as shown in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); generating a third image of at least a portion of said third output (part of the area that was unreadable moves into a readable position as shown in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); and displaying said third image within said 3D space, said third image replacing said first image within said 3D space (Figure 19B shows a display screen immediately after the scroll function has been performed; window 5241 now displays an image including content previously unreadable in Figure 19A, that have now moved into a readable position in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of allowing users to interact with an application taught by Patent3 to include the scroll mechanism taught by Tsuda.  One would have been motivated to make such a combination in order to allow the entire content of the display object to be viewable without requiring the window itself to be moved (Tsuda: column 23, lines 5-8).


Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,304,654 (hereinafter “Patent3”), in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”), as applied to claims 1 and 13 above, and further in view of O’Neill et al. U.S. Patent 5,621,906 (hereinafter O’Neill).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent3,  in view of Tsuda and further in view of O’Neill.  

	Patent3 in view of Tsuda teaches all of the limitations of the Instant Application as applied to claims 1 and 13 above.  However, Patent3 in view of Tsuda fails to explicitly teach wherein said step of receiving said third input from said user further comprises allowing said user to interact with at least one navigation icon displayed within said 3D space.   
In the same field of endeavor, O’Neill teaches a graphical user interface that displays a plurality of images (O’Neill: Figure 4) similar to that of Patent3 in view of Tsuda.  In addition, O’Neill also teaches allowing said user to interact with at least one navigation icon displayed within said 3D space (navigation buttons 22-23 are provided for manipulation by the user to interact with the plurality of images shown in the 3D view of Figure 4) (O’Neill: column 4, lines 6-13).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input method for altering the user’s perspective taught by Patent3 in view of Tsuda to include the navigation icons taught by O’Neill.  One would have been motivated to make such a combination in order to utilize directional input means, which reduces the need for entering keyboard commands to control the review of displayed content, thereby benefitting individuals with physical handicaps (O’Neill: column 4, lines 50-58).


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,304,654 (hereinafter “Patent3”), in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”), as applied to claim 1 above, and further in view of Gettman et al. U.S. Publication 2005/0086612 (hereinafter “Gettman”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent3,  in view of Tsuda and further in view of Gettman.

Patent3 in view of Tsuda teaches all of the limitations of the Instant Application as applied to claim 1 above.  However, although Patent3 in view of Tsuda teaches wherein said first output comprises a first webpage and said third output comprises a second webpage (Patent3: claim 9), Patent3 in view of Tsuda fails to explicitly teach said interaction on said first image is with one of (i) a portion of said first image that depicts a back or previous icon, (ii) a portion of said first image that depicts a forward or next icon, and (iii) a portion of said first image associated with said hyperlink to said second webpage. 
In the same field of endeavor, Gettman teaches a graphical user interface that displays images of a plurality of webpages within a 3D space (mapping a plurality of windows within a virtual 3D space, as shown in Figures 3-4 for example) (Gettman: paragraphs [0046]) similar to that of Patent3 in view of Tsuda.  In addition, Gettman also teaches wherein said interaction on said first image is with one of (i) a portion of said first image that depicts a back or previous icon, (ii) a portion of said first image that depicts a forward or next icon, and (iii) a portion of said first image associated with said hyperlink to said second webpage (as shown in Figure 6C for example, the user can select the hyperlinks 648 displayed on webpage 648, which results in the user navigating to the webpage associated with the hyperlink) (Gettman: paragraphs [0128] and [0164]). 
Navigating to a second webpage via selection of a hyperlink on a first webpage is well known to one of ordinary skill in the computer arts.  Since both Patent3 in view of Tsuda and Gettman teach the display of a webpage on a 3D space, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to substitute the webpage taught by Patent3 in view of Tsuda with the webpage taught by Gettman in order to achieve the predictable results of providing the user with the well-known feature of navigating to a second webpage via selection of a hyperlink.


Claims 1-7, 9-10, 12-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,696,868 (hereinafter “Patent4”), and further in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent4,  in view of Tsuda.  For example, please see an analysis of independent claim 1 of the Instant Application below.

Claim 1 of Patent4 teaches all of the limitations of claim 1 of the Instant Application except identifying a location of said interaction on said first image; mapping said location of said interaction to a particular function; capturing a third output from said first application, said third output being said first output as modified by said particular function; generating a third image of at least a portion of said third output; and displaying said third image within said 3D space, said third image replacing said first image within said 3D space.  
In the same field of endeavor, Tsuda teaches displaying outputs within a 3D space (Tsuda: Figure 12A) similar to that of Patent4.  In addition, Tsuda also teaches receiving an interaction by said user on said first image (Figure 12B shows a display screen immediately after a window 5241 in Figure 12A has been selected by the input unit 5103; if the scroll button 5430 shown in Figure 19A is selected and dragged using the input unit 5103, a conventional scrolling operation is performed) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); identifying a location of said interaction on said first image (user selecting the scroll button 5430 displayed at the location shown in Figure 19) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); mapping said location of said interaction to a particular function (the scroll button 5430 displayed at the location shown in Figure 19 is mapped to the scroll function) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); capturing a third output from said first application, said third output being said first output as modified by said particular function (when the scroll function is executed, part of the area that was unreadable moves into a readable position as shown in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); generating a third image of at least a portion of said third output (part of the area that was unreadable moves into a readable position as shown in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); and displaying said third image within said 3D space, said third image replacing said first image within said 3D space (Figure 19B shows a display screen immediately after the scroll function has been performed; window 5241 now displays an image including content previously unreadable in Figure 19A, that have now moved into a readable position in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of allowing users to interact with an application taught by Patent4 to include the scroll mechanism taught by Tsuda.  One would have been motivated to make such a combination in order to allow the entire content of the display object to be viewable without requiring the window itself to be moved (Tsuda: column 23, lines 5-8).

Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,696,868 (hereinafter “Patent4”), in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”), as applied to claims 1 and 13 above, and further in view of O’Neill et al. U.S. Patent 5,621,906 (hereinafter O’Neill).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent4,  in view of Tsuda and further in view of O’Neill.  

	Patent4 in view of Tsuda teaches all of the limitations of the Instant Application as applied to claims 1 and 13 above.  However, Patent4 in view of Tsuda fails to explicitly teach wherein said step of receiving said third input from said user further comprises allowing said user to interact with at least one navigation icon displayed within said 3D space.   
In the same field of endeavor, O’Neill teaches a graphical user interface that displays a plurality of images (O’Neill: Figure 4) similar to that of Patent4 in view of Tsuda.  In addition, O’Neill also teaches allowing said user to interact with at least one navigation icon displayed within said 3D space (navigation buttons 22-23 are provided for manipulation by the user to interact with the plurality of images shown in the 3D view of Figure 4) (O’Neill: column 4, lines 6-13).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input method for altering the user’s perspective taught by Patent4 in view of Tsuda to include the navigation icons taught by O’Neill.  One would have been motivated to make such a combination in order to utilize directional input means, which reduces the need for entering keyboard commands to control the review of displayed content, thereby benefitting individuals with physical handicaps (O’Neill: column 4, lines 50-58).


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,696,868 (hereinafter “Patent4”), in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”), as applied to claim 1 above, and further in view of Gettman et al. U.S. Publication 2005/0086612 (hereinafter “Gettman”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent4,  in view of Tsuda and further in view of Gettman.

Patent4 in view of Tsuda teaches all of the limitations of the Instant Application as applied to claim 1 above.  However, although Patent4 in view of Tsuda teaches wherein said first output comprises a first webpage and said third output comprises a second webpage (Patent4: claim 7), Patent4 in view of Tsuda fails to explicitly teach said interaction on said first image is with one of (i) a portion of said first image that depicts a back or previous icon, (ii) a portion of said first image that depicts a forward or next icon, and (iii) a portion of said first image associated with said hyperlink to said second webpage. 
In the same field of endeavor, Gettman teaches a graphical user interface that displays images of a plurality of webpages within a 3D space (mapping a plurality of windows within a virtual 3D space, as shown in Figures 3-4 for example) (Gettman: paragraphs [0046]) similar to that of Patent4 in view of Tsuda.  In addition, Gettman also teaches wherein said interaction on said first image is with one of (i) a portion of said first image that depicts a back or previous icon, (ii) a portion of said first image that depicts a forward or next icon, and (iii) a portion of said first image associated with said hyperlink to said second webpage (as shown in Figure 6C for example, the user can select the hyperlinks 648 displayed on webpage 648, which results in the user navigating to the webpage associated with the hyperlink) (Gettman: paragraphs [0128] and [0164]). 
Navigating to a second webpage via selection of a hyperlink on a first webpage is well known to one of ordinary skill in the computer arts.  Since both Patent4 in view of Tsuda and Gettman teach the display of a webpage on a 3D space, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to substitute the webpage taught by Patent4 in view of Tsuda with the webpage taught by Gettman in order to achieve the predictable results of providing the user with the well-known feature of navigating to a second webpage via selection of a hyperlink.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,112,931 (hereinafter “Patent5”), in view of Holecek et al. U.S. Publication 2006/0161861 (hereinafter “Holecek”), and further in view of Tsuda et al. U.S. Patent 6,577,330 (hereinafter “Tsuda”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in Patent5,  in view of Holecek, and further in view of Tsuda.  For example, please see an analysis of independent claim 1 of the Instant Application below.

Claim 3 (which includes the limitations of claims 1 and 2) of Patent5 teaches all of the limitations of claim 1 of the Instant Application except capturing a first and second output from a first and second application operating on a computer in response to first and second inputs from a user.  In the same field of endeavor, Holecek teaches the display of a plurality of items (Holecek: Figures 2A-2B) similar to that of Patent1.  In addition, Holecek also teaches that the outputs are from a plurality of applications in response to a plurality of inputs from a user (the user may enter commands into computer 110 via input device to open applications; displaying a plurality of windows corresponding to opened applications) (Holecek: paragraphs [0023] and [0037]-[0039] and further shown in Figure 2A).  Since both Patent5 and Holecek teach the display of outputs, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to substitute the outputs captured from the computing resources of Patent5 with the outputs captured from the plurality of applications taught by Holecek, in order to achieve the predictable results of providing the user with the well-known feature of displaying information from a plurality of applications. 	
 The combination of Patent5 and Holecek teaches all of the limitations of claim 1 of the Instant Application except identifying a location of said interaction on said first image; and mapping said location of said interaction to a particular function.  In the same field of endeavor, Tsuda teaches displaying outputs within a 3D space (Tsuda: Figure 12A) similar to that of the combination of Patent5 and Holecek.  In addition, Tsuda also teaches receiving an interaction by said user on said first image (Figure 12B shows a display screen immediately after a window 5241 in Figure 12A has been selected by the input unit 5103; if the scroll button 5430 shown in Figure 19A is selected and dragged using the input unit 5103, a conventional scrolling operation is performed) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); identifying a location of said interaction on said first image (user selecting the scroll button 5430 displayed at the location shown in Figure 19) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); and mapping said location of said interaction to a particular function (the scroll button 5430 displayed at the location shown in Figure 19 is mapped to the scroll function) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of allowing users to interact with an application taught by the combination of Patent5 and Holecek to include the scroll mechanism taught by Tsuda.  One would have been motivated to make such a combination in order to allow the entire content of the display object to be viewable without requiring the window itself to be moved (Tsuda: column 23, lines 5-8).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. U.S. Publication 2006/0161861 (hereinafter “Holecek”), in view of Tsuda et al. U.S. Patent 6,577,330.

	Referring to claim 1, Holecek teaches a method for providing a three-dimensional (3D) graphical user interface, comprising:
	receiving a plurality of inputs from a user, said plurality of inputs comprising at least first and second inputs (the user may enter commands into computer 110 via an input device) (Holecek: paragraph [0023]);
	capturing a plurality of outputs from a plurality of applications operating on a computer in response to said plurality of inputs, said plurality of applications comprising at least first and second applications, and said plurality of outputs comprising at least first and second outputs (displaying a plurality of windows corresponding to opened application programs) (Holecek: paragraphs [0037]-[0039] and further shown in Figure 2A);
	displaying at least a portion of the plurality of outputs within a 3D space (the plurality of windows can be displayed as a 3D visual stack) (Holecek: paragraphs [0041]-[0042] and further shown in Figure 2B), comprising:
		generating a first image of at least a portion of the first output (displaying an image of each of the application windows 202, 204, 206, 208, 210 and 212; as can be gleaned from Figure 2B, the windows in the visual stack substantially retain their size from the Figure 2A configuration, but are slightly scaled and skewed to provide a high fidelity three dimensional visual representation) (Holecek: paragraphs [0037]-[0042]);
		generating a second image of at least a portion of the second output (displaying an image of each of the application windows 202, 204, 206, 208, 210 and 212; as can be gleaned from Figure 2B, the windows in the visual stack substantially retain their size from the Figure 2A configuration, but are slightly scaled and skewed to provide a high fidelity three dimensional visual representation) (Holecek: paragraphs [0037]-[0042]); and
		displaying the first and second images within said 3D space (displaying an image of each of the application windows 202, 204, 206, 208, 210 and 212; as can be gleaned from Figure 2B, the windows in the visual stack substantially retain their size from the Figure 2A configuration, but are slightly scaled and skewed to provide a high fidelity three dimensional visual representation) (Holecek: paragraphs [0037]-[0042]);
	receiving a third input from said user, said third input being configured to alter said user’s perspective of at least said first image in said 3D space (the user can input a window selection command which causes the selected window 208 to slide out or otherwise move from the visual stack to reveal more of the window so that the user can preview more of the window content as shown in Figure 3) (Holecek: paragraph [0052]); and
	allowing said user to interact with said first application (the user can interact with the first application by selecting the window for the first application) (Holecek: paragraph [0052]). 

	Although Holecek teaches allowing said user to interact with said first application, Holecek fails to explicitly teach the interaction including: receiving an interaction by said user on said first image; identifying a location of said interaction on said first image; mapping said location of said interaction to a particular function; capturing a third output from said first application, said third output being said first output as modified by said particular function; generating a third image of at least a portion of said third output; and displaying said third image within said 3D space, said third image replacing said first image within said 3D space. 

	In the same field of endeavor, Tsuda teaches a method that displays outputs within a 3D space (Tsuda: Figure 12A) similar to that of Holecek.  In addition, Tsuda also teaches receiving an interaction by said user on said first image (Figure 12B shows a display screen immediately after a window 5241 in Figure 12A has been selected by the input unit 5103; if the scroll button 5430 shown in Figure 19A is selected and dragged using the input unit 5103, a conventional scrolling operation is performed) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); identifying a location of said interaction on said first image (user selecting the scroll button 5430 displayed at the location shown in Figure 19) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); mapping said location of said interaction to a particular function (the scroll button 5430 displayed at the location shown in Figure 19 is mapped to the scroll function) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); capturing a third output from said first application, said third output being said first output as modified by said particular function (when the scroll function is executed, part of the area that was unreadable moves into a readable position as shown in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); generating a third image of at least a portion of said third output (part of the area that was unreadable moves into a readable position as shown in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); and displaying said third image within said 3D space, said third image replacing said first image within said 3D space (Figure 19B shows a display screen immediately after the scroll function has been performed; window 5241 now displays an image including content previously unreadable in Figure 19A, that have now moved into a readable position in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67). 

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holecek’s method of allowing users to interact with an application to include the scroll mechanism taught by Tsuda.  One would have been motivated to make such a combination in order to allow the entire content of the display object to be viewable without requiring the window itself to be moved (Tsuda: column 23, lines 5-8).

	
Referring to claim 2, Holecek, as modified, teaches the method of claim 1, wherein said first and second inputs are requests to open said first and second applications, respectively (users can provide input commands and browse open windows in the user interface) (Holecek: paragraphs [0001] and [0023]; Tsuda: column 14, lines 24-27). 


	Referring to claim 3, Holecek, as modified, teaches the method of claim 1, wherein said first application is one of a web browser application, a word processor application, a spreadsheet application, and a computer aided design application (the open windows can be a web browser, a word processing application, etc.) (Holecek: paragraphs [0026] and [0049]). 


	Referring to claim 4, Holecek, as modified, teaches the method of claim 1, wherein said step of capturing said plurality of outputs from said plurality of applications further comprises capturing said first output of said first application in a memory device (the program execution unit 5101 stores display data representing content to be displayed in each window in the storage unit 5102; the storage unit is a memory for storing the display data corresponding to each window in various application programs) (Tsuda: column 11, lines 4-24). 


	Referring to claim 5, Holecek, as modified, teaches the method of claim 4, wherein said step of capturing said plurality of outputs from said plurality of applications further comprises displaying said first output of said first application on a display, said first output being a two-dimensional (2D) output (the program execution unit 5101 is a CPU that activates and executes application programs that interact with users by displaying conventional 2D windows) (Tsuda: column 11, lines 4-7).


	Referring to claim 6, Holecek, as modified, teaches wherein said steps of generating said first image and displaying said first image within said 3D space further comprises generating a digital image and displaying said digital image on a display (in response to the command, each of the windows in Figure 2A animate from their starting location and move to a position in a visual stack such as shown in Figure 2B) (Holecek: paragraph [0041]).


	Referring to claim 7, Holecek, as modified, teaches wherein said steps of generating said first image and displaying said first image within said 3D space further comprises projecting said first image on one of a space or a surface (in response to the command, each of the windows in Figure 2A animate from their starting location and move to a 3D space, i.e. the visual stack shown in Figure 2B) (Holecek: paragraphs [0041]-[0042]).


	Referring to claim 9, Holecek, as modified, teaches the method of claim 1, wherein said step of receiving said third input from said user further comprises allowing said user to interact with said first image within said 3D space (the user can input a window selection command that causes the selected window to slide out from the visual stack) (Holecek: paragraph [0052] and further shown in Figure 3). 


	Referring to claim 10, Holecek, as modified, teaches the method of claim 1, wherein said step of altering said user’s perspective of at least said first image in said 3D space further comprises at least one of (i) zooming in on said first image, (ii) zooming out from said first image, and (iii) rotating said first image (Figure 12B shows a display screen immediately after a window 5241 in Figure 12A has been selected; here, the 3D position calculating unit 5104 calculates a new position so that the selected window 5241 is rotated to face the front) (Tsuda: column 18, lines 41-57). 


	Referring to claim 12, Holecek, as modified, teaches the method of claim 1, wherein said interaction on said first image is with a portion of said first image that depicts a command icon, said command icon being one of a (i) file, (ii) edit, (iii) view, (iv) insert, (v) format, and (iv) tools (as shown in Figures 12A-12C and 19A of Tsuda, the windows display conventional executable buttons such as file, edit, display and help). 

	Referring to claims 13-16 and 18, these are system claims that correspond to the method claims 1, 4, 6-7 and 10.  Therefore, claims 13-16 and 18 are rejected for at least the same reasons as the method of claims 1, 4, 6-7 and 10. 


	Referring to claim 19, Holecek teaches a method for providing a three-dimensional (3D) graphical user interface, comprising:
	capturing a plurality of outputs from at least one program running on a computer, said plurality of outputs comprising at least first and second outputs (displaying a plurality of windows corresponding to opened application programs) (Holecek: paragraphs [0037]-[0039] and further shown in Figure 2A);
	displaying at least first and second images within a 3D space (the plurality of windows can be displayed as a 3D visual stack) (Holecek: paragraphs [0041]-[0042] and further shown in Figure 2B), said first and second image comprising a visual depiction of at least a portion of said first output, and said second image comprising a visual depiction of at least a portion of said second output (displaying an image of each of the application windows 202, 204, 206, 208, 210 and 212; as can be gleaned from Figure 2B, the windows in the visual stack substantially retain their size from the Figure 2A configuration, but are slightly scaled and skewed to provide a high fidelity three dimensional visual representation) (Holecek: paragraphs [0037]-[0042]);
	receiving an input from a user for altering said user’s perspective of at least said first image in said 3D space (the user can input a window selection command which causes the selected window 208 to slide out or otherwise move from the visual stack to reveal more of the window so that the user can preview more of the window content as shown in Figure 3) (Holecek: paragraph [0052]); and
	allowing said user to interact with said at least one program (the user can interact with the first application by selecting the window for the first application) (Holecek: paragraph [0052]). 

	Although Holecek teaches allowing said user to interact with said at least one program, Holecek fails to explicitly teach the interaction including: receiving an interaction from said user directed toward said first image; identifying a location associated with said interaction; mapping said location to a particular input to said at least one program; capturing a third output from said at least one program, said third output being said first output as modified by said particular input to said at least one program; and displaying said third image within said 3D space by replacing said first image within said 3D space with said third image. 

	In the same field of endeavor, Tsuda teaches a method that displays outputs within a 3D space (Tsuda: Figure 12A) similar to that of Holecek.  In addition, Tsuda also teaches receiving an interaction from said user directed toward said first image (Figure 12B shows a display screen immediately after a window 5241 in Figure 12A has been selected by the input unit 5103; if the scroll button 5430 shown in Figure 19A is selected and dragged using the input unit 5103, a conventional scrolling operation is performed) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); identifying a location associated with said interaction (user selecting the scroll button 5430 displayed at the location shown in Figure 19) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); mapping said location to a particular input to said at least one program (the scroll button 5430 displayed at the location shown in Figure 19 is mapped to the scroll function) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); capturing a third output from said at least one program, said third output being said first output as modified by said particular input to said at least one program (when the scroll function is executed, part of the area that was unreadable moves into a readable position as shown in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67); and displaying said third image within said 3D space by replacing said first image within said 3D space with said third image (Figure 19B shows a display screen immediately after the scroll function has been performed; window 5241 now displays an image including content previously unreadable in Figure 19A, that have now moved into a readable position in Figure 19B) (Tsuda: column 18, lines 41-57 and column 22, lines 10-67). 

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Holecek’s method of allowing users to interact with an application to include the scroll mechanism taught by Tsuda.  One would have been motivated to make such a combination in order to allow the entire content of the display object to be viewable without requiring the window itself to be moved (Tsuda: column 23, lines 5-8).


	Referring to claim 20, Holecek, as modified, teaches the method of claim 19, wherein said step of displaying said first and second images within said 3D space further comprises one of projecting said first and second images in a space and projecting said first and second images on a surface (in response to the command, each of the windows in Figure 2A animate from their starting location and move to a 3D space, i.e. the visual stack shown in Figure 2B) (Holecek: paragraphs [0041]-[0042]). 


Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. U.S. Publication 2006/0161861 (hereinafter “Holecek”) in view of Tsuda et al. U.S. Patent 6,577,330, as applied claims 1 and 13 above, and further in view of O’Neill et al. U.S. Patent 5,621,906 (hereinafter O’Neill). 

	Referring to claims 8 and 17, the combination of Holecek and Tsuda teaches all of the limitations as applied to claims 1 and 13 above.  However, the combination of Holecek and Tsuda fails to explicitly teach allowing said user to interact with at least one navigation icon displayed within said 3D space. In the same field of endeavor, O’Neill teaches a graphical user interface that displays a plurality of images (O’Neill: Figure 4) similar to that of the combination of Holecek and Tsuda.  In addition, O’Neill also teaches allowing said user to interact with at least one navigation icon displayed within said 3D space (navigation buttons 22-23 are provided for manipulation by the user to interact with the plurality of images shown in the 3D view of Figure 4) (O’Neill: column 4, lines 6-13).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input method for altering the user’s perspective taught by the combination of Holecek and Tsuda to include the navigation icons taught by O’Neill.  One would have been motivated to make such a combination in order to utilize directional input means, which reduces the need for entering keyboard commands to control the review of displayed content, thereby benefitting individuals with physical handicaps (O’Neill: column 4, lines 50-58).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. U.S. Publication 2006/0161861 (hereinafter “Holecek”) in view of Tsuda et al. U.S. Patent 6,577,330, as applied claim 1 above, and further in view of Gettman et al. U.S. Publication 2005/0086612 (hereinafter “Gettman”).

	Referring to claim 11, the combination of Holecek and Tsuda teaches all of the limitations as applied to claim 1 above.  However, although the combination of Holecek and Tsuda teaches said first output comprises a first webpage, said third output comprises a second webpage (the open windows can be a web browser displaying a webpage) (Holecek: paragraph [0026]), the combination of Holecek and Tsuda fails to explicitly teach said interaction on said first image is with one of (i) a portion of said first image that depicts a back or previous icon, (ii) a portion of said first image that depicts a forward or next icon, and (iii) a portion of said first image associated with said hyperlink to said second webpage. In the same field of endeavor, Gettman teaches a graphical user interface that displays images of a plurality of webpages within a 3D space (mapping a plurality of windows within a virtual 3D space, as shown in Figures 3-4 for example) (Gettman: paragraphs [0046]) similar to that of the combination of Holecek and Tsuda.  In addition, Gettman also teaches wherein said interaction on said first image is with one of (i) a portion of said first image that depicts a back or previous icon, (ii) a portion of said first image that depicts a forward or next icon, and (iii) a portion of said first image associated with said hyperlink to said second webpage (as shown in Figure 6C for example, the user can select the hyperlinks 648 displayed on webpage 648, which results in the user navigating to the webpage associated with the hyperlink) (Gettman: paragraphs [0128] and [0164]). 
Navigating to a second webpage via selection of a hyperlink on a first webpage is well known to one of ordinary skill in the computer arts.  Since both the combination of Holecek and Tsuda and Gettman teach the display of a webpage on a 3D space, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to substitute the webpage taught by the combination of Holecek and Tsuda with the webpage taught by Gettman in order to achieve the predictable results of providing the user with the well-known feature of navigating to a second webpage via selection of a hyperlink. 	




The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach similar graphical user interfaces that display outputs from a plurality of applications in a 3D space. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173